



Amendment to Executive Change of Control Agreement


WHEREAS, Andrew Bonzani (the “Executive”) and The Interpublic Group of
Companies, Inc. (“Interpublic,” Interpublic and its subsidiaries being referred
to herein as the “Company”) are parties to an Executive Change of Control
Agreement dated as of May 27, 2010, as amended (the “Agreement”);


WHEREAS, Section 5.1 of the Agreement states that the Agreement will expire as
of September 1, 2019;


WHEREAS, the Executive and the Company wish to extend the Agreement for another
three years and to make certain updates and clarifications; and


NOW, THEREFORE, the Agreement is hereby amended, effective immediately, as
follows:


1.
Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that such provisions are expressly modified by the
provisions of this Amendment. Words and phrases used in this Amendment shall
have the meaning set forth in the Agreement unless the context clearly indicates
that a different meaning is intended.



2.
Severance Payment. Section 2.1(b) of the Agreement is amended and restated to
read in its entirety as follows:



(b) The greater of (i) the Executive’s actual annual incentive award under the
Interpublic Senior Executive Incentive Plan or any successor thereto (“SEIP
Award”) for the calendar year in which the Qualifying Termination occurs or (ii)
the Executive’s target SEIP Award for the calendar year in which the Change of
Control occurs, as such target SEIP Award is in effect immediately prior to such
Change of Control, subject to the adjustment, if any, required by the SEIP if
Executive has already received a full SEIP Award for the calendar year of the
Qualifying Termination.


3.
Extension. Section 5.1(a)(i) of the Agreement is amended by replacing “September
1, 2019” with “September 30, 2022”.



IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the Agreement to be executed.




The Interpublic Group of Companies, Inc.
Executive
 
 
By: /s/ Philippe Krakowsky
By: /s/ Andrew Bonzani
Philippe Krakowsky
Andrew Bonzani
EVP, Chief Strategy & Talent Officer
 
Date: July 24, 2019
Date: July 24, 2019






